*95Dissenting Opinion by
Judge Blatt:
I respectfully dissent.
The trial judge held that the contract language was ambiguous, and therefore permitted the testimony of the consulting engineer and of Youngstown’s solicitor relating to the adoption of the agreement and the intent of the parties at that time. In particular, the trial judge found that portions of paragraph six, underscored in the majority opinion and stating that “Latrobe will not operate its service to Youngstown in such a manner as to place Youngstown or its customers in an unreasonable disadvantage to the customers of Latrobe” were ambiguous as written.1
The parol evidence rule certainly remains viable in this Commonwealth. However, as stated by our Supreme Court:
It is well established that, where a written instrument is ambiguous, either party may produce oral evidence to resolve the ambiguity, such evidence being admitted, not to add to or detract from the writing, but merely to ascertain the meaning of the parties. The authorities so holding are legion.
Morgan v. Phillips, 385 Pa. 9, 14, 122 A.2d 73, 76 (1956) (citing numerous cases).
Believing that the trial judge was correct in admitting extrinsic evidence so as to ascertain the intent of the parties, I would affirm.

 Whether the ambiguity was latent or patent is immaterial in deciding the applicability of the parol evidence rule.